Opinion filed August 15, 2013




                                      In The

        Eleventh Court of Appeals
                                   __________

                                No. 11-13-00137-CV
                                    __________

                    CARL GENE WELCH, Appellant
                               V.
                  RACHEAL AMBER WELCH, Appellee


                     On Appeal from the 266th District Court
                              Erath County, Texas
                        Trial Court Cause No. CV-31,757


                      MEMORANDUM OPINION
      Carl Gene Welch, Appellant, has filed in this court a motion for dismissal.
In the motion, Appellant states that he “no longer desires to prosecute this appeal,”
and he requests that this court enter an order dismissing the appeal. Therefore, in
accordance with Appellant’s request, we dismiss the appeal. See TEX. R. APP. P.
42.1(a)(1).
      The motion to dismiss is granted, and the appeal is dismissed.


August 15, 2013                                     PER CURIAM
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.